DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of Applicant’s remarks and amended claims filed on March 10, 2021 is acknowledged. Claims 33-56 are pending in this application. Claims 1-32 have been cancelled. Claims 33-36, 39, 44, and 53 are amended. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 33, 35, and 39 because the claims do not read well has been withdrawn in view of Applicant’s amendments to the claims to improve readability and clarity. 
Claim Rejections - 35 USC § 112
The rejection of claims 34, 36, 39, 44, and 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant deleting the term “substantially” in claim 34,  clarification of method steps in claim 36, correction of the claim dependency to provide sufficient antecedent basis for the term “second emulsion”  in claim 39,  the correction of claim dependency to provide sufficient antecedent basis for the term “the second 
Claim Rejections - 35 USC § 103
The rejection of claim 33-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominowski et al. (US 2005/0220814; cited on IDS dated September 16, 2019) in view of SPX (Multiple Pass Homogenization by continuous recycling, February 2009, cited on IDS dated September 16, 2019) and further in view of Colegate et al. (US 7,959,931) has been withdrawn in view of Applicant’s amendment to claim 33 to recite type I circulation and type II circulation. 
Double Patenting
The rejection of claims 33-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,463,615 has been withdrawn in view of Applicant’s amendment to claim 33 to recite type I circulation and type II circulation.
The rejection of claims 33-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. RE 46906 (reissue of US 8,871,816) has been withdrawn in view of Applicant’s amendment to claim 33 to recite type I circulation and type II circulation. 
The rejection of claims 33-56  on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent RE 46441 (reissue of 8,895,629) has been withdrawn in view of Applicant’s amendment to claim 33 to recite type I circulation and type II circulation. 
The rejection of claims 33-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,895,629 has been withdrawn 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Dominowski (US 2005/0220814) which discloses an oil in water emulsion used as a vaccine adjuvant for enhancing the immunogenicity of antigens (abstract). 
The mixture is subjected to a primary emulsification process to form an oil-in-water emulsion, which is then passed through a microfluidizer to obtain an oil-in-water emulsion with droplets of less than 1 micron in diameter (paragraph 0026).  
Microfluidized vaccine formulations are also characterized by an improved safety profile (paragraph 0046). 
Dominowski does not disclose type I circulation and type II circulation, as in the newly amended claim.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615